RABY, Senior Judge,
concurring:
In view of the requirements of United States v. Care, 40 C.M.R. 247 (C.M.A.1969) and RCM 910,1 concur without reservation in the result of this case. If this result appears too stringent in view of the fact that appellant pled guilty in accordance with the terms of a voluntary pretrial agreement initiated by him and considering that he was duly represented by qualified counsel throughout his trial, perhaps the provisions of Care should be relaxed. Unless Care is so modified, this court is obligated to follow existing precedent.